Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1972. PHILLIP VAN ZANT v. LAWTON E. STEPHENS, JUDGE.

      Phillip Van Zant, a Florida prisoner proceeding pro se, filed this original
petition for a writ of mandamus in this Court.             Zant seeks mandamus relief
compelling the judge to issue a ruling in a declaratory action he filed in Athens-
Clarke County superior court. However, Zant must first present his petition to the
superior court. “Generally, the superior courts of this state have the power, in proper
cases, to issue process in the nature of mandamus, prohibition, specific performance,
quo warranto, and injunction, and hence the need to resort to the appellate courts for
such relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). This is not one of the extremely
rare instances in which this Court will exercise original mandamus jurisdiction. See
Gay v. Owens, 292 Ga. 480, 483 (2) (738 SE2d 614) (2013). Until such time as Zant
has pursued relief in superior court and obtained a ruling thereon, there is no basis for
this Court to exercise jurisdiction.         Accordingly, Zant’s appeal is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/18/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.